Citation Nr: 1824055	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine (back disability).


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The June 2011 rating decision denied re-opening the Veteran's claim for service connection for a back disability.  The July 2012 rating decision granted service connection for the Veteran's PTSD and assigned a 70 percent rating.  The Veteran has appealed both issues.

In February 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In July 2016, the Board reopened the Veteran's claim of entitlement to service connection for a back disability after having received new and material evidence.  The Board remanded said claim, in addition to the Veteran's increased rating claim for PTSD, for further development.  As remand directives have been substantially complied with, the Board will proceed with adjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD manifested with symptoms of depressed mood, anxiety, panic attacks, sleep impairment, memory loss, disturbances of motivation and mood, suicidal ideations, and difficulty in establishing and maintaining effective work and social relationships which caused occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

2.  The Veteran's back disability is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in an October 2011 letter sent prior to the adjudication of the Veteran's claims.  

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in March 2012 and August 2017.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and is not a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Ratings / PTSD

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

The Veteran's PTSD has been evaluated as 70 percent disabling for the entire period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	PTSD

In this case, the Veteran seeks an increased rating for his service-connected PTSD.  The evidence shows that the Veteran received a VA examination for PTSD in March 2012.  The Veteran reported being married from 1973-1994 but that his marriage ended due to his inability to take his wife to social events and recreational activities.  He reported being emotionally and physically withdrawn from his wife and son even when at home.  The Veteran further reported that his son was killed in a motor vehicle accident in 2007, and that he has two grandchildren whom he has good relationships with, and which he credits them as being his only reason to live at this present time.  He reported that he does not have any close friends, avoids social settings, and has significant trust difficulties admitting to a history of verbal outbursts and urges to get into fights.  He reported his desire to avoid conflict has added to his preference for a solitary lifestyle.

The Veteran reported attending school until the seventh grade when he dropped out to obtain work as a result of his parents becoming disabled.  He worked as a landscaper until he was drafted into the military.  While in the military, the Veteran received a number of decorations to include a combat infantry badge, an ARCOM with 2 Oak Leaf Clusters & V device, the Bronze Star Medal, one OLC, the VSM, two Bronze Service Stars, the RVCM, and the Vietnam Cross of Gallantry.  He reported witnessing a number of people get killed and that he was required to recover the body pieces of his buddies who were killed in combat.  Post-military, the Veteran worked as a carpenter for a few years, then at a foundry from 1983-2002 until the foundry closed.  The Veteran has not worked since that time, and denied experiencing any problems during his working years.  He reported working nights for more autonomy, and that he avoided social interactions.  Currently, the Veteran reported that he spends his days fishing and "killing time around the house."

The Veteran reported experiencing symptoms of nightmares 2 to 3 times per week with accompanied night seats, shaking, increased heartrate, and difficulty breathing.  The Veteran further reported intrusive memories when exposed to cues, flashbacks due to noises and smells, with some flashbacks being accompanied by olfactory hallucinations, anxiety, fear, guilt and sadness about the fact that he killed people, and avoidance.  Other symptoms reported by the Veteran include emotional numbing, sense of hopelessness, sleep impairment, irritability, difficulty concentrating, hypervigilance, and occasional exaggerated startled response.  The examiner diagnosed the Veteran with PTSD, assigned a GAF score of 55, and found that the Veteran exhibited occupational and social impairment with reduced reliability.  The examiner explained that the Veteran endorsed a stable occupational history after being discharged, and that the Veteran was able to avoid work-related problems with his PTSD because he procured a job that allowed him to work from home.  The examiner noted that the Veteran's social detachment, irritability, and hypervigilance increase his risk for poor interpersonal functioning in occupational positions in which he has to interact frequently and/or closely with others.  

The Veteran received a second VA examination for PTSD in August 2017 where he reported being married to his second spouse for three years.  He described the relationship as good.  He further reported problems with irritability, anger, and feelings of disconnection, and wanting to isolate in his garage.  The Veteran reported having two stepchildren from his first marriage, one of whom he has a good relationship with, while the other is a distant relationship due to the stepdaughter having a drug dependency.  He further reported that he has 2 to 3 good friends, one whom visits the Veteran once a week.  The Veteran denied any mental health treatment since his last C&P examination in 2012.  He reported being treated with prazosin for three months in 2016 but stopped taking the medication due to its side effects. 

The examiner noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful situations.  The examiner found that the Veteran exhibited moderate symptoms causing occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

After a review of the evidence, the Board finds that the Veteran is not entitled to an increased rating as his PTSD symptoms did not render the Veteran totally social and occupationally impaired.  Rather, the Veteran's PTSD symptoms caused moderate impairment, nor were they of the severity, frequency, and duration that would warrant a higher rating.

The Veteran's March 2012 VA examination revealed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulties in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation in which the examiner found that the Veteran exhibited occupational and social impairment with reduced reliability, indicative of moderate symptoms.  

Similarly, in the Veteran's August 2017 examination, the examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency due to moderate symptoms which included panic attacks, irritability, depressed mood, sleep impairment, and isolation.  While both findings are somewhat different, they both indicate symptoms that produce moderate impairment, as opposed to total impairment.  

Additionally, while the Veteran reported that that he isolates; he maintains a few friends, including one that he sees weekly, and he has a good relationship with his wife and stepchild.  Although the Veteran reported that his first marriage ended due to his inability to socialize, the Veteran, nevertheless, remained married for over 20 years in his first marriage, and has successfully remarried.  The Veteran also goes fishing for recreation.  Occupationally, the evidence shows that the Veteran maintained stable employment without any difficulties until 2002 when the foundry plant closed.  The Veteran has not worked since that time, but began receiving Social Security Administration disability benefits unrelated to his PTSD, but rather due to a multitude of medical issues to include cervical degenerative disc disease, radiculopathy, carpal tunnel syndrome, CAD, carotid vascular disease, peripheral vascular disease, heart disease, COPD, and bilateral hearing loss.

In addition to the above moderate symptoms, the evidence also shows that the Veteran's symptoms were intermittent and not of the severity, frequency, and duration that would warrant a higher rating.  For example, in the Veteran's hearing, the Veteran testified that he had a flashback one month ago.  In his March 2012 examination, he reported symptoms of recurrent nightmares 2 to 3 times a week, intrusive memories when exposed to cues, flashbacks when exposed to noises and smells, and occasional exaggerated startle.  Further, in his August 2017 examination, he reported panic attacks one time per month, daily irritability, and a depressed mood 2 to 3 hours every other day.  

Other evidence of the Veteran's symptoms being intermittent include an October 2010 nursing note which revealed a negative PTSD screen when the Veteran admitted to feeling numb, but denied nightmares, avoidance, and being guarded or easily startled.  Additionally, in August 2011, the Veteran's PTSD screen was negative after the Veteran denied all four aforementioned symptoms, and in an August 2016 nursing note, the Veteran again screened negatively denying guardedness, and feeling numb, but endorsing nightmares and avoidance.  Alternatively, in December 2016, the Veteran returned a positive result when the Veteran endorsed all four symptoms.  

The Board recognizes that the Veteran reported suicidal ideation in his March 2012 examination; however, the Board finds that this was an isolated incident as there are no other reports of the same.  Further, the Veteran testified to an incident with his neighbor where the Veteran threatened to kill his neighbor; however, he reported restraining from any violence and that he contacted the police regarding the situation.  Moreover, the August 2017 examiner found that the Veteran was pleasant, engaged and responsive to questions asked, and the Veteran presented with logical and linear thought processes.  Likewise, despite the Veteran's report of suicidal ideation in March 2012, the examiner did not indicate that the Veteran was in persistent danger of hurting himself or others, nor did the examiner find evidence of persistent delusions or hallucinations, disorientation to time or place, or any other symptoms that would indicate total impairment.  

Considering the above, the Board finds that the Veteran is not entitled to a higher rating as his symptoms have not rendered him totally occupational and socially impaired, and the Veteran's symptoms are not of the severity, frequency, and duration that would warrant a higher rating.  The evidence shows that the Veteran maintains a good relationship with his wife and stepchild, and has a few friends that he socializes with.  The Veteran's desire to isolate and avoid crowds does not prevent the Veteran from all activities as the Veteran spends time fishing, and goes shopping with his wife during less crowded times.  While the Veteran is not employed, this is unrelated to his PTSD, but rather a myriad of medical conditions.  

The Board notes that the Veteran has not sought treatment for his psychiatric condition other than medication for a short time in 2016; otherwise the record is silent for any evidence that is contrary to the above.  The Board has considered the possibility of staged ratings and finds that the appropriate rating for his PTSD has been in effect for the entire appeal period.  Accordingly, staged ratings are inapplicable.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Therefore, the preponderance of the evidence is against the claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303 (b).  Service connection is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d).  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Here, the Veteran seeks service connection for his back condition.  However, after a review of the record, the Board finds that service connection is not warranted for the reasons explained below.

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of a back condition; however, in the Veteran's hearing, the Veteran contended that he hurt his back after jumping from a helicopter while in service.  The Board notes that the Veteran is competent to report events and his symptoms.  See 38 C.F.R. § 3.159 (a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  The Board also finds the Veteran credible considering his numerous decorations noted previously and his MOS of weapons infantry.  Therefore, the Board finds sufficient evidence of an in-service event.  The Board also notes that the Veteran has a current diagnosis of degenerative changes of his lumbar spine as found in his August 2017 examination.  

However, with regard to a nexus, the August 2017 examiner found that the Veteran's current back condition was not related to service, explaining that there is no medical evidence of a spine injury and that the Veteran's current condition is most likely due to normal aging or wear and tear from his seventeen years of working in a foundry that required heavy lifting and doing repetitive motions.  

The Board notes that the Veteran submitted two private opinions which indicate that the Veteran has several medical conditions that have rendered him disabled; however, neither letter references the Veteran's back condition.  Additionally, the Board recognizes that the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases, such as arthritis, listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not been diagnosed with a chronic disease under 38 C.F.R. § 3.309 (a).  While the August 2017 examiner diagnosed the Veteran with degenerative changes to the lumbar spine, the examiner noted that imaging studies showed no documented arthritis of the lumbar spine.  This is further supported by the Veteran's January 2014 imaging of his lumbar spine which noted degenerative changes and osteopenia as opposed to osteoarthritis.  

Further, assuming arguendo that the Veteran has arthritis of the lumbar spine, there is no evidence that shows the condition manifested to a compensable degree within one year from the date of the Veteran's separation from active military service as required under 38 C.F.R. § 3.309(a).  The Board notes that while the Veteran testified to experiencing pain in his back since service, a 2008 x-ray of the Veteran's lumbar spine showed minor endplate spurring, but otherwise, no other abnormalities.  Therefore, 38 C.F.R. § 3.303(b) does not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303 (b) only apply to "chronic" diseases at 3.309(a)).

Considering the above and remaining evidence of record, there is no evidence of a causal relationship between the Veteran's current back condition and the Veteran's reported in-service event during service aside from the Veteran's general assertions. As a result, a preponderance of the evidence is against the claim and there is no doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.





ORDER

Entitlement to an increased evaluation in excess of 70 percent disabling for post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine (back disability) is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


